647 S.E.2d 426 (2007)
STATE
v.
Jeremy Dushane MURRELL.
No. 484A06.
Supreme Court of North Carolina.
May 25, 2007.
Robert Montgomery, Special Deputy Attorney General, Amy Kunstling, Assistant Attorney General, Thomas J. Keith, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 23rd day of May 2007 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Jeremy Dushane Murrell) shall have up to and including the 30th day of July 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 25th day of May 2007."